DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-2, 4,6,8,10 and 12-18, in the reply filed on 10/05/2022 is acknowledged.
Claims 3,5,7,9,11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
Applicants further elect Ethoxylated fatty alcohol as specific emulsifier; sherbet foam as specific foam and glycerin as specific active. Claims 1 and 4 read on the elected species and are under examination; claims 2, 6,8,10 and 12-18 do not rad on the elected species and are withdrawn from consideration.

Claims 1-20 are pending; claims 1 and 4 are under examination.

Priority
	Acknowledge is made that this application is CIP of international patent application PCT/CN2020/082758, field on 04/01/2020; and CIP of international patent application PCT/CN2020/080355, filed on 03/20/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “may” twice, and it is unclear when “may not”. Thus, the scope of claim is unclear, this is indefinite. 
Claim 4 is rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US20170042784) in view of Song et al. (US20190105245).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Munk et al.  teaches stable personal care composition in the form of foam and delivered from pressurized aerosol (abstract; page 1, [0015-0016]). The composition is an oil in water emulsion and comprising nonionic emulsifier such as ceteareth-25 (page 2, [0024]; page 3, [0034]). The personal care composition comprises moisturizing ingredient such as glycerin (page 16, [0212]); propellant up to 50% by weight for an aerosol (page 15, [0176]). Additional additive such as thickener is also included (page 16, [0209]).
Song et al. teaches shampoo composition described herein may comprise from about from about 2% to about 10% propellant. The propellant may be liquefied when packaged in convention aerosol containers. under pressure. The rapid boiling of the propellant upon leaving the aerosol foam dispenser may aid in the atomization
of the other components of the shampoo composition. Aerosol propellants which may be employed in the aerosol composition may include the chemically-inert
hydrocarbons such as propane, n-butane, isobutane, cyclopropane, and mixtures thereof, as well as halogenated hydrocarbons such as dichlorodifluoromethane, 1, l-dichloro-1, 1, 2,2-tetrafluoroethane, l-chloro-1, l-difluoro-2,2-trifluoroethane, l-chloro-1, 1-difluoroethylene, 1, 1-difluoroethane, dimethyl ether, monochlorodifluoromethane, trans-1-chloro-3 ,3 ,3-trifluoropropene, trans-1,3,3,3-tetrafluoropropene (HFO 1234ze available by Honeywell), and mixtures thereof. The propellant may comprise hydrocarbons such as isobutane, propane, and butane-these materials may be used for their low ozone reactivity and may be used as individual components where their vapor pressures at 21.1 ° C. range from about 1.17 Bar to about 7 .45 Bar, alternatively from about 1.17 Bar to about 4.83 Bar, and alternatively from about 2.14 Bar to about 3.79 Bar. The propellant may comprise hydrofluoroolefins (HFOs). The 1,3,3,3-tetrafluoropropene can also enable significantly greater gloss or shine of the dispensed
foam (page 12, [page 20, claims 19-20).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Munk et al.   is that Munk et al.    do not expressly teach trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene. This deficiency in Munk et al.   is cured by the teachings of Song et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Munk et al., as suggested by Song et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use a mixture of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene as propellant in the aerosol composition of Munk et al.  because mixture of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene as propellant in the aerosol composition of Munk et al.   is suitable propellant for personal care composition such as hair spray. MPEP 2144.07. Under guidance from Munk et al. teaching up to 50% propellant, Song et al. teaching a mixture of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene as propellant in the aerosol composition for greater gloss or shine of the dispensed foam, it is obvious for one of ordinary skill in the art to use a mixture of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene as propellant at amount up to 50% and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts teach a personal care composition in a pressurized aerosol (container) comprising a stable O/W emulsion comprising a continuous aqueous phase; oil phase comprising a mixture of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene (since these propellant liquified) up to 50% by weight; emulsifier ceteareth-25 (Ethoxylated fatty alcohol); glycerin and thickener. Regarding the weight ratio of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene, since song teaches each of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene as well as their mixture from about 2% to about 10%, each of trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene can be form 2-10% as long as their total is no more than about 10%, thus trans-1-chloro-3 ,3 ,3-trifluoropropene and trans-1,3,3,3-tetrafluoropropene can be in equal amount and their weight ratio is 1:1, inside of claimed ratio of 8:1 to 1:1.5.
Prior arts teach when the personal care composition comprising propellant being released from pressurized aerosol container, a foam is generated and applied to skin and or hair, but is silent about sherbet form. Since prior arts teach the same aerosol composition comprising the same propellant and the same emulsifier, the same sherbet form is expected to be generated. In summary, although the reference is silent about sherbet foam instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same aerosol composition comprising the same propellant and the same emulsifier by the same released mode in both the instant claims and the prior art reference, thus the same sherbet foam is generated and applied. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior arts teach, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No.17593981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613